An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-210
                       NORTH CAROLINA COURT OF APPEALS

                              Filed: 5 August 2014


IN THE MATTER OF:

K.C., H.C., C.C., S.C.                        Edgecombe County
                                              Nos. 12 JA 59-62




      Appeal    by   Respondent-Mother        from   orders    entered     16    July

2013 by Judge William C. Farris and 29 October 2013 by Judge

William G. Stewart in District Court, Edgecombe County.                         Heard

in the Court of Appeals 8 July 2014.


      Lawrence, Best & Associates, P.A., by Natarlin R. Best, for
      Petitioner-Appellee Edgecombe County Department of Social
      Services.

      Edward Eldred for Respondent-Appellant Mother.


      McGEE, Judge.


      Respondent-Mother         (“the    Mother”)      appeals      from    orders

adjudicating her four children (“the children”) neglected and

continuing     legal    custody    of   the   children     with   the    Edgecombe

County Department of Social Services (“DSS”).                 We affirm.
                                         -2-
    This    is    the    second     appeal     in   this   matter.      DSS     became

involved     in     2011     with     the      Mother,      her     husband     (“the

stepfather”), and the children when DSS received a report that

the Mother had been criminally charged with “stealing pills from

a woman in Franklin County and had sped away with two of the

children and [the stepfather] in the car.”                        At the time, the

Mother,    the    stepfather,     and   the     children    (collectively,        “the

family”) were living with the stepfather’s parents.                      DSS found

the family to be in need of services due to substance abuse and

an injurious environment.           The Mother entered into a safety plan

pursuant to which the family would reside at the home of the

stepfather’s parents and the children would be supervised at all

times by the stepfather’s parents.

    DSS     filed    a     petition     alleging     that    the     children    were

neglected and dependent on 21 February 2012.                      DSS alleged that

the Mother and the stepfather lacked housing of their own; that

the Mother and the stepfather abused prescription drugs and used

marijuana daily; that the Mother and the stepfather engaged in

acts of domestic violence; that the children did not attend

school regularly while under the Mother’s care; and that the

Mother did not comply with the safety plan when she took the

children to the State of Virginia.
                                        -3-
      The Mother moved out of the stepfather’s parents’ home on

17 April 2012, at which time the stepfather’s parents were no

longer willing to provide care for the children and requested

that the children be removed by 24 April 2012.                    At the Mother’s

request, the children were placed with the Mother in the home of

a relative.        The children remained in the home of the relative

until the relative was arrested for trafficking narcotics on 10

may 2012, and DSS placed the children in a licensed foster home.

      The trial court held a hearing on the petition on 26 June

2012.     By an amended adjudication and disposition order entered

20   September     2012,     the   trial   court     adjudicated       the   children

neglected    and    continued      placement    of    the   children        in   foster

homes.     The Mother appealed, arguing, in part, that the trial

court’s    findings     of    fact    were    insufficient     to      support      its

conclusion    that     the     children      were    neglected.         This      Court

reversed the adjudication and disposition order, and remanded

the case for further action.           In re K.C., ___ N.C. App. ___, 745

S.E.2d 375 (2013) (unpublished).

      Upon remand, the trial court entered an order on 16 July

2013,    adjudicating      the     children    neglected.         In    a    separate

disposition order, the trial court concluded it was in the best

interest of the children that they remain in the legal custody
                                         -4-
of    DSS.      The    trial    court   ordered    that    DSS   be    relieved   of

unification efforts with the Mother and with the natural father

of the children.         The Mother appeals.

       The Mother contends the trial court erred in concluding

that her children were neglected juveniles.                We disagree.

       This Court has stated that: “The purpose of abuse, neglect

and dependency proceedings is for the court to determine whether

the    juvenile       should   be   adjudicated    as   having     the   status    of

abused, neglected or dependent.”               In re J.S., 182 N.C. App. 79,

86, 641 S.E.2d 395, 399 (2007).                Accordingly, the role of this

Court in reviewing a trial court’s adjudication of neglect and

abuse is to determine “(1) whether the findings of fact are

supported by ‘clear and convincing evidence,’ and (2) whether

the legal conclusions are supported by the findings of fact.”

In re Gleisner, 141 N.C. App. 475, 480, 539 S.E.2d 362, 365

(2000)(citations         omitted).       If     this    evidence      exists,     the

findings of the trial court are binding on appeal, even if the

evidence would support a finding to the contrary.                     In re McCabe,

157 N.C. App. 673, 679, 580 S.E.2d 69, 73 (2003).

       A neglected juvenile is one “who does not receive proper

care, supervision, or discipline” from a parent or caretaker, or

“who    lives     in    an     environment     injurious    to   the     juvenile’s
                                     -5-
welfare[.]”     N.C. Gen. Stat. § 7B-101(15) (2013).              This Court

has held that an adjudication of neglect requires “that there be

some physical, mental, or emotional impairment of the juvenile

or a substantial risk of such impairment as a consequence of the

failure to provide proper care, supervision, or discipline.”                In

re   Safriet,   112   N.C.   App.   747,   752,   436   S.E.2d   898,   901-02

(1993) (internal quotation marks omitted).

      To support its conclusion that the children were neglected

in that they lived in an environment injurious to their welfare,

the trial court made the following pertinent findings of fact:

           5. The [M]other [] and [the stepfather] are
           addicted to prescription pain medication and
           used said drugs and marijuana daily while
           caring for the children.       They are not
           employed and rely upon [the stepfather’s
           parents] for food, shelter, and clothing for
           themselves and the minor children.

           6. The [M]other took at least one of the
           children with her on several occasions to
           hospital emergency rooms in Nash and Wilson
           Counties complaining of kidney stones and
           seeking pain medication.  While at the Nash
           emergency room with her one year old child,
           [Respondent] fell asleep.

           7. On September 9, 2011, the [M]other drove
           with the stepfather and [Mr. P.] and with
           the children [K.C.] and [S.C.] to the Family
           Dollar store in Castalia, N.C. to purchase
           stolen prescription drugs. The [M]other was
           arrested on criminal charges involving the
           stolen drugs, but the charges were later
           dismissed.
                     -6-


8. The stepfather [] also abused pain
medication and sold the family’s food stamps
to obtain said drugs. The [stepfather] also
used   the   children’s   Attention  Deficit
Disorder medications recreationally.

9. Prior to moving into the home of [the
stepfather’s parents], the [M]other failed
to   have    her   children   attend    school
regularly.   The three older children have a
history of excessive absences.       With the
help of [the stepfather’s parents], the
children were properly clothed and well-
nourished,    and   they    attended    school
regularly[.]

10. In September, 2011, the [M]other agreed
on a safety plan with Edgecombe County
Department of Social Services to address the
needs of her children which included drug
treatment for the [M]other; not leaving the
children alone with the [M]other and [the
stepfather]; and living with the children in
[the stepfather’s parents’] home.     But the
[M]other failed to appear for appointments
with her caseworker; failed a drug screen;
failed   to  take   several   drug   screens;
attended drug counseling sporadically; moved
with the children to Virginia without notice
to DSS or [the stepfather’s parents] in
December, 2011 with no firm plans for
housing there; and did not enroll the
children in school in Virginia.     Mr. [D.]
went to Virginia on December 15, 2011 and
brought the children and the [M]other back
to his home.

11. The [M]other exhibited extreme mood
swings in the presence of her caseworker and
her   children.     She   was   cordial  and
cooperative at times but angry, cursing,
crying, shaking, and nauseated at other
times.     The [M]other    reported to the
                                   -7-
           Department of Social Services that she was
           in physical discomfort from drug withdrawal.

    The Mother challenges the portion of finding of fact 10

that she “moved with the children to Virginia without notice to

DSS or [the stepfather’s parents] in December, 2011 with no firm

plans for housing there[.]”         The Mother asserts the evidence

shows that DSS and the stepfather’s parents were given notice

and that she had plans for housing.

    The Mother is correct that she called a DSS investigator on

the day she was moving to Virginia and gave the investigator “an

address that [the Mother] would be moving to and a phone number

that [the Mother] could be contacted with[.]”               The DSS social

worker   assigned   to   the   family    testified   that   she   initially

received information from the stepfather’s mother, but explained

to her that it would be better if she could hear from                   the

Mother, “[a]nd then [the Mother] did contact [the social worker]

and leave a contact number.”       There is no direct testimony from

the stepfather’s parents concerning the notice to them from the

Mother of her move to Virginia.            However, the social worker

testified she initially received information about the Mother’s

move to Virginia from the stepfather’s mother and only later

from the Mother.    While the Mother did make contact with DSS and
                                           -8-
the stepfather’s parents, she failed to provide a “specific plan

for the safety of the children.”

       The social worker also testified (1) that the agency was

concerned because the Mother had uprooted the children “with no

specific plan for the safety of the children[,]” and (2) the

Mother had returned to North Carolina after a few days because

“she had nowhere to stay[.]”               As to housing, the social worker

also    testified       the     Mother   first     took    the    children    to   the

residence of her mother and then to the residence of her cousin;

however, at neither location was there any place available for

the Mother and the children.               We therefore conclude that, while

the    Mother     did    make    contact    with    DSS    and     the   stepfather’s

parents,     it    was    more    important      for     the     well-being   of   the

children that she provide a specific plan for the safety of the

children, and she failed to do so.                     The portion of finding of

fact 10 challenged by the Mother is supported by the evidence.

       The   Mother       also     contends      the     trial     court   erred   in

adjudicating her children neglected because the findings failed

to establish a risk of harm to the children.                             While it is

generally true that findings of actual or substantial risk of

harm are necessary to support an adjudication of neglect, this

Court has held that an adjudication lacking such findings may
                                         -9-
nonetheless be affirmed when “all the evidence supports such a

finding.”    Safriet at 753, 436 S.E.2d at 902.

      In this case, the enumerated findings of fact show that the

Mother lacked stable housing and income, abused marijuana and

prescription drugs, engaged in domestic violence, and did not

properly supervise the children’s school attendance.                          Further,

the Mother disregarded the safety plan to the detriment of her

children’s    well-being    by     removing      them    from       school    in    mid-

December    and   taking    them    to    Virginia.           The    trial     court’s

findings    demonstrate    an    injurious       environment         which    had   the

effect of placing the children at substantial risk of physical

or   emotional    impairment.       As    a    result,   we     affirm       the   trial

court’s     determination       that      the     children          were     neglected

juveniles.

      Affirmed.

      Judges STEELMAN and ERVIN concur.

      Report per Rule 30(e).